Citation Nr: 1222772	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  09-42 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for esophageal cancer, including as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1968 to September 1970.  He served in Vietnam from January 1969 to January 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied his claim for service connection for esophageal cancer.  

In support of his claim, the Veteran testified at a hearing at the RO in May 2012 before the undersigned Veterans Law Judge of the Board.  Initially, the RO considered his claim for service connection for esophageal cancer secondary to radiation exposure; however, at his hearing the Veteran clarified the issue as service connection for esophageal cancer as secondary to Agent Orange exposure.  


FINDING OF FACT

The Veteran's esophageal cancer cannot be disassociated from his military service, specifically Agent Orange exposure.


CONCLUSION OF LAW

Resolving reasonable doubt in his favor, the Veteran's esophageal cancer was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Here, since the claim is being granted, the Board need not discuss whether there has been compliance with these notice and duty to assist provisions of the VCAA because the Veteran is receiving the requested benefits.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that as the pleading party attacking the agency's decision, he, not VA, has this burden of proof of not only showing there is a VCAA notice or assistance error, but also that it is unduly prejudicial, meaning outcome determinative of his claim).  Here, even if, for the sake of argument, there has not been VCAA notice or assistance compliance, this ultimately is inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  See 38 C.F.R. § 20.1102.

Service connection is granted for disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.306.

To establish entitlement to direct service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Organic diseases of the nervous system are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

VA regulations also provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence establishing he was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

For the purpose of this section, "the term 'herbicide agent' means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically:  2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram."

According to his military personnel records, the Veteran served in the Republic of Vietnam from January 1969 to January 1970, so during the Vietnam Era.  Hence, it is presumed he was exposed to herbicides while there.

If, as here, a Veteran was exposed to an herbicide agent during his active military, naval, or air service, the following diseases shall be presumptively service connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no evidence of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus (adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  These diseases shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval or air service.  38 C.F.R. § 3.307(a)(6)(ii).

A presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for any other condition for which the Secretary of VA has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated With Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,630 (May 20, 2003); see also Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 FR 32395-01 (June 12, 2007).

Thus, service connection may be presumed for residuals of Agent Orange exposure by satisfying two requirements.  First, a Veteran must show that he served in the Republic of Vietnam during the Vietnam War era.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, he must have a diagnosis of one of the specific diseases listed in 38 C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 (1997).  However, even if a Veteran is found not entitled to a regulatory presumption of service connection, the claim still must be reviewed to determine whether service connection may be established on a direct-incurrence basis.  Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).  In fact, the Court has specifically held that the provisions set forth in Combee, which, instead, concerned exposure to radiation, are nonetheless equally applicable in cases, as here, involving exposure to Agent Orange.  See McCartt v. West, 12 Vet. App. 164, 167 (1999).

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record (medical and lay) and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

The Veteran served in the Republic of Vietnam during the Vietnam era.  His service treatment records (STRs) do not reflect finding related to esophageal cancer.

The post-service record does not contain any complaints, findings, or diagnoses pertaining to esophageal cancer until the Veteran applied for VA compensation benefits in May 2008.  An April 2008 private medical record shows that in December 2007, the Veteran reported complaints of difficulty swallowing.  Eventually, in March 2008, invasive adenocarcinoma of the distal esophagus was diagnosed.  The next month, he began chemotherapy and radiation therapy.  

With regard to presumptive service connection based on herbicide exposure, the Veteran's service personnel records show that he had service in Vietnam, such that exposure to herbicides to include Agent Orange is presumed.  38 C.F.R. §§ 3.307(a)(6), 3.313(a).  However, esophageal cancer is not on the list of diseases associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Thus, the automatic presumption of service connection afforded for certain specific diseases associated with exposure to herbicides, specifically Agent Orange, is not for application in this case.  In fact, VA also has specifically determined that gastrointestinal tumors, including those of the esophagus and stomach, are not associated with exposure to herbicide agent for purposes of the presumption.  See 72 Fed. Reg. 32,395 (June 12, 2007).  That is, taking account of the available evidence and National Academy of Science's analysis, the Secretary has found that the credible evidence against an association between herbicide exposure and esophageal cancer outweighs the credible evidence for such an association, such that he has determined that a positive association does not exist.  This determination was based on medical research, and provides very strong evidence against presumptive service connection for esophageal cancer.  

However, that does not preclude service connection on a direct basis.  The relationship between the claimed disorder and the Veteran's military service need only be an as likely as not proposition, which a private oncologist has confirmed is indeed the case.  In a September 2009 statement, Richard Helwig, M.D. acknowledged the Veteran's history of cigarette smoking, but noted that in the absence of squamous cell carcinoma which could be related to cigarette smoking, that it is more likely than not that the Veteran's adenocarcinoma of the esophagus is related to his in-service exposure to Agent Orange.  Dr. Helwig also indicated that the Veteran did not experience predisposing symptoms, such as regurgitation or acid reflux.  With Dr. Helwig's opinion, there is certainly reasonable doubt concerning the etiology of the Veteran's esophageal cancer.  So service connection is warranted for this claimed disorder - certainly when reasonable doubt concerning its inception or onset or cause is resolved in the Veteran's favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology; instead, there need only be an approximate balance of evidence for and against the claim for the Veteran to prevail).


ORDER

Entitlement to service connection for esophageal cancer is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


